Exhibit 10.56

Grant No.             

 

   ¨    Participant’s Copy    ¨    Company’s Copy

ARBITRON INC.

2008 EQUITY COMPENSATION PLAN

TIME-BASED RESTRICTED STOCK UNIT AGREEMENT

To                     :

Arbitron Inc. (the “Company”) has granted you (the “Grant”) restricted stock
units (“RSUs”) as set forth on Exhibit A to this Agreement (the “RSUs”) under
its 2008 Equity Compensation Plan (the “Plan”), subject to the Vesting Schedule
and requirements specified on Exhibit A.

The Grant is subject in all respects to the applicable provisions of the Plan.
This Agreement does not cover all of the rules that apply to the Grant under the
Plan, and the Plan defines any capitalized terms in this Agreement that this
Agreement does not define.

In addition to the Plan’s terms and restrictions, the following terms and
restrictions apply:

 

Vesting Schedule    The Grant becomes nonforfeitable (“Vested”) as to some or
all of the RSUs only as provided on Exhibit A. Distribution Dates    You will
receive a distribution of shares (the “Shares”) of Company common stock (“Common
Stock”) equivalent to your Vested RSUs as soon as practicable following the
dates on which you become Vested (the “Distribution Dates”) as provided in
Exhibit A, subject to any overriding provisions in the Plan. Limited Status   
You understand and agree that the Company will not consider you a shareholder
for any purpose with respect to the Shares, unless and until the Shares have
been issued to you on the Distribution Date(s). You will, however, receive
dividend equivalents (“Dividend Equivalent Rights”) with respect to the Vested
RSUs, measured using the Shares they represent, with the amounts convertible
into full or fractional additional Vested RSUs based on dividing the Dividend
Equivalent Rights by the Fair Market Value (as defined in the Plan) as of the
date of dividend distribution and holding the resulting additional Vested RSUs
for distribution as provided for the RSUs with respect to which they were
issued. Voting    RSUs cannot be voted. You may not vote the Shares unless and
until the Shares are distributed to you. Transfer Restrictions and Forfeiture   
You may not sell, assign, pledge, encumber, or otherwise transfer any interest
(“Transfer”) in the Shares until the Shares are distributed to you. Any
attempted Transfer that precedes the Distribution Date for such Shares is
invalid.



--------------------------------------------------------------------------------

   Unless the Administrator determines otherwise at any time or Exhibit A
provides otherwise, if your service with the Company terminates for any reason
before all of your RSUs are Vested, then you will forfeit such unvested RSUs
(and the Shares to which they relate) to the extent that such RSUs do not
otherwise vest as a result of the termination. The forfeited RSUs will then
immediately revert to the Company. You will receive no payment for RSUs that you
forfeit.    Your receipt of and retaining the RSUs and any Common Stock issued
thereunder are also subject to your compliance with the restrictive covenants
set out in Exhibit B to this award. Additional Conditions to Receipt    The
Company may postpone issuing and delivering any Shares for so long as the
Company determines to be advisable to satisfy the following:   

 

its completing or amending any securities registration or qualification of the
Shares or its or your satisfying any exemption from registration under any
Federal or state law, rule, or regulation;

  

its receiving proof it considers satisfactory that a person or entity seeking to
receive the Shares after your death is entitled to do so;

  

your complying with any requests for representations under the Grant and the
Plan; and

  

its or your complying with any federal, state, or local tax withholding
obligations.

Taxes and Withholding    The RSUs provide tax deferral, meaning that they are
not taxable to you until you actually receive Shares on or around each
Distribution Date. You will then owe taxes at ordinary income tax rates as of
each Distribution Date at the Shares’ value.    The Company is required to
withhold (in cash from salary or other amounts owed you) the applicable
percentage of the value of the Shares on the Distribution Date, regardless of
whether you sell them. If the Company does not choose to do so, you agree to
arrange for payment of the withholding taxes and/or confirm that the Company is
arranging for appropriate withholding.    Unless you determine to satisfy the
tax withholding obligation by some other means approved by the Company, the
Company will, if permissible under applicable law, withhold from those Shares
otherwise issuable to you the whole number of Shares sufficient to satisfy the
minimum applicable tax withholding obligation. You acknowledge that the withheld
Shares may not be sufficient to satisfy your minimum tax withholding obligation.
Accordingly, you agree to pay the Company as soon as

 

- 2 -



--------------------------------------------------------------------------------

   practicable, including through additional payroll withholding, any amount of
the tax withholding obligation that is not satisfied by the withholding of
Shares described above. Additional Representations from You    If you receive
Shares at a time when the Company does not have a current registration statement
(generally on Form S-8) under the Act that covers issuances of Shares to you,
you must comply with the following before the Company will release the Shares to
you. You must:   

represent to the Company, in a manner satisfactory to the Company’s counsel,
that you are acquiring the Shares for your own account and not with a view to
reselling or distributing the Shares; and

  

agree that you will not sell, transfer, or otherwise dispose of the Shares
unless:

  

a registration statement under the Act is effective at the time of disposition
with respect to the Shares you propose to sell, transfer, or otherwise dispose
of; or

  

the Company has received an opinion of counsel or other information and
representations it considers satisfactory to the effect that, because of Rule
144 under the Act or otherwise, no registration under the Act is required.

Additional Restriction    You will not receive the Shares if issuing the Shares
would violate any applicable federal or state securities laws or other laws or
regulations. No Effect on Employment or Other Relationship    Nothing in this
Agreement restricts the Company’s rights or those of any of its affiliates to
terminate your employment or other relationship at any time, with or without
cause. The termination of your relationship, whether by the Company or any of
its affiliates or otherwise, and regardless of the reason for such termination,
has the consequences provided for under the Plan and any applicable employment
or severance agreement or plan. No Effect on Running Business    You understand
and agree that the existence of the RSU will not affect in any way the right or
power of the Company or its stockholders to make or authorize any adjustments,
recapitalizations, reorganizations, or other changes in the Company’s capital
structure or its business, or any merger or consolidation of the Company, or any
issuance of bonds, debentures, preferred or other stock, with preference ahead
of or convertible into, or otherwise affecting the Company’s common stock or the
rights thereof, or the dissolution or liquidation of the Company, or any sale or
transfer of all or any part of its assets or business, or any other corporate
act or proceeding, whether or not of a similar character to those described
above.

 

- 3 -



--------------------------------------------------------------------------------

Section 409A    This Agreement is intended to comply with the requirements of
Section 409A of the Internal Revenue Code and must be construed consistently
with that section. Notwithstanding anything in the Plan or this Agreement to the
contrary, if the Vested portion is increased in connection with your “separation
from service” within the meaning of Section 409A, as determined by the Company),
other than due to death, and if (x) you are then a “specified employee” within
the meaning of Section 409A at the time of such separation from service (as
determined by the Company, by which determination you agree you are bound) and
(y) the payment under such accelerated RSUs will result in the imposition of
additional tax under Section 409A if paid to you within the six month period
following your separation from service, then the payment under such accelerated
RSUs will not be made until the earlier of (i) the date six months and one day
following the date of your separation from service or (ii) the 10th day after
your date of death, and will be paid within 10 days thereafter. Neither the
Company nor you shall have the right to accelerate or defer the delivery of any
such payments or benefits except to the extent specifically permitted or
required by Section 409A. In any event, the Company makes no representations or
warranty and shall have no liability to you or any other person, if any
provisions of or payments under this Agreement are determined to constitute
deferred compensation subject to Code Section 409A but not to satisfy the
conditions of that section. Unsecured Creditor    This Agreement creates a
contractual obligation on the part of the Company to make payment under the RSUs
credited to your account at the time provided for in this Agreement. Neither you
nor any other party claiming an interest in deferred compensation hereunder
shall have any interest whatsoever in any specific assets of the Company. Your
right to receive payments hereunder is that of an unsecured general creditor of
Company. Additional Restrictions    Any acceleration, vesting, or extension
under this Grant is subject to compliance with any requirement that otherwise
applies to you to provide a release of claims. Governing Law    The laws of the
State of Delaware will govern all matters relating to this Agreement, without
regard to the principles of conflict of laws. Notices    Any notice you give to
the Company must follow the procedures then in effect. If no other procedures
apply, you must send your notice in writing by hand or by mail to the office of
the Company’s Secretary. If mailed, you should address it to the Company’s
Secretary at the Company’s then corporate headquarters, unless the Company
directs participants to send notices to another corporate department or to a
third party administrator or specifies another method of transmitting notice.
The Company and the Administrator will address any notices to you at your office
or home address as reflected on the Company’s personnel or other business
records. You and the Company may change the address for notice by like notice to
the other, and the Company can also change the address for notice by general
announcements to participants.

 

- 4 -



--------------------------------------------------------------------------------

Plan Governs    Wherever a conflict may arise between the terms of this
Agreement and the terms of the Plan, the terms of the Plan will control.

 

            ARBITRON INC. Date:  

 

    By:  

 

 

- 5 -



--------------------------------------------------------------------------------

ACKNOWLEDGMENT

I acknowledge I received a copy of the Plan. I represent that I have read and am
familiar with the Plan’s terms. I accept the Grant subject to all of the terms
and provisions of this Agreement and of the Plan under which the Grant is made,
as the Plan may be amended in accordance with its terms. I agree to accept as
binding, conclusive, and final all decisions or interpretations of the
Administrator concerning any questions arising under the Plan with respect to
the Grant.

 

Date:  

 

   

 

      Name:  

 

NO ONE MAY SELL, TRANSFER, OR DISTRIBUTE THE SECURITIES COVERED BY THE GRANT
WITHOUT AN EFFECTIVE REGISTRATION STATEMENT RELATING THERETO OR AN OPINION OF
COUNSEL SATISFACTORY TO THE COMPANY OR OTHER INFORMATION AND REPRESENTATIONS
SATISFACTORY TO THE COMPANY THAT SUCH REGISTRATION IS NOT REQUIRED.

 

- 6 -



--------------------------------------------------------------------------------

Grant No.             

Arbitron Inc.

2008 Equity Compensation Plan

Time-Based Restricted Stock Unit

Exhibit A

Recipient Information:

 

Name:  

 

Signature: X  

 

Grant Information:

 

RSUs:  

 

    Date of Grant:  

 

 

Vesting Schedule    The Grant shall become Vested as to one-twelth of the RSUs
on each quarterly anniversary of the Date of Grant (each a “Vesting Date”), such
that the RSUs will be 100% vested on the three-year anniversary of the Date of
Grant, assuming you remain a service provider to the Company through each
Vesting Date. Coordination with Merger Agreement    If the merger contemplated
by the Agreement and Plan of Merger dated December 17, 2012, among Nielsen
Holdings N.V. (“Parent”), TNC Sub I Corporation and the Company (as the same may
be amended, supplemented or modified, the “Merger Agreement”) is consummated,
notwithstanding anything to the contrary in the Plan, in accordance with Section
6.04(b) of the Merger Agreement, at the Effective Time (as defined in the Merger
Agreement), (i) fifty percent (50%) of the RSUs shall be assumed by Parent (the
“Assumed Portion”) pursuant to the following sentence and (ii) the remaining
RSUs shall be canceled in exchange for a cash payment equal to the Merger
Consideration (as defined in the Merger Agreement) multiplied by the number of
canceled RSUs. The Assumed Portion will be assumed by Parent and will continue
to have, and be subject to, the same terms and conditions set forth in this
Agreement immediately prior to the Effective Time (including any vesting or
forfeiture provisions or repurchase rights), except that (I) the RSU award
agreement governing the Assumed Portion shall cover a number of whole shares
equal to the product of (A) the number of shares of Common Stock subject to the
Assumed Portion multiplied by (B) the quotient of (x) the per share Merger
Consideration divided by (y) the closing price for one share of common stock of
Parent as reported on the NYSE composite transaction tape (as reported in the
Wall Street Journal,

 

- 7 -



--------------------------------------------------------------------------------

   Northeastern edition, or, if not reported thereby, any other authoritative
source chosen by Parent) on the close of business on the Business Day (as
defined in the Merger Agreement) immediately preceding the Effective Time,
rounded down to the nearest whole number of shares and (II) the number of shares
of Parent common stock with respect to which the award will vest on each
subsequent Vesting Date shall be determined by dividing the total number of
shares of Parent common stock subject to the award by the remaining number of
Vesting Dates under the award after the Effective Time. Grant Expiration Rules
   Except as otherwise provided in an employment, retention, or other individual
agreement covering you, you will forfeit any unvested portions of the Grant
immediately when you cease to be employed by (or a member of the Board of) the
Company for reasons other than death or Disability or Retirement. If your
employment ends for death or Disability, you will become fully Vested at that
date. If your employment ends on your Retirement, you will continue to Vest in
the Grant as though you had remained employed.

Definitions

  

“Cause” will have the meaning set forth in any employment or other agreement or
policy applicable to you or, if no such agreement or policy exists, will mean
(i) dishonesty, fraud, misrepresentation, theft, embezzlement or injury or
attempted injury, in each case related to the Company or any Subsidiary,
(ii) any unlawful or criminal activity of a serious nature, (iii) any breach of
duty, habitual neglect of duty or unreasonable job performance, or (iv) any
material breach of any employment, service, confidentiality or noncompete
agreement entered into with the Company or any Subsidiary.

  

“Disability” means your disability such as would entitle you to receive
disability income benefits pursuant to the long-term disability plan of the
Company or Subsidiary then covering you or, if no such plan exists or is
applicable to you, your permanent and total disability within the meaning of
Section 22(e)(3) of the Code; provided, however, that the disability must also
comply with the requirements of Treas. Reg. § 1.409A-3(i)(4).

  

“Retirement” means the termination (other than for Cause or by reason of death
or Disability) of your employment or other service on or after the date on which
you have attained the age of 55 and have completed 10 years of continuous
service to the Company or any Subsidiary (such period of service to be
determined in accordance with the retirement/pension plan or practice of the
Company or Subsidiary then covering you, provided that if you are not covered by
any such plan or practice, you will be deemed to be covered by the Company’s
plan or practice for purposes of this determination).

 

- 8 -



--------------------------------------------------------------------------------

Distribution Dates    The Distribution Date for Shares will be the date the
Company selects within 60 days following each applicable Vesting Date; provided,
however, that, in accordance with the Merger Agreement, the Distribution Date
with respect to any RSUs canceled in exchange for a cash payment pursuant to
Section 6.04(b) of the Merger Agreement will be within five (5) business days
after the Effective Time (as that term is defined in the Merger Agreement).

 

- 9 -



--------------------------------------------------------------------------------

Arbitron Inc.

2008 Equity Compensation Plan

Time-Based Restricted Stock Unit

Exhibit B

Restricted Activities

You agree that you will not take any Adverse Actions (as defined below) against
the Company or any Subsidiary at any time during the period that the RSU is
outstanding in whole or in part or at any time before one year following your
cessation of employment with the Company or any Subsidiary, whichever is later
(the “Restricted Period”). You acknowledge that damages that may arise from a
breach of this Exhibit B may be impossible to ascertain or prove with certainty.
Notwithstanding anything in this Agreement or the Plan to the contrary, in the
event that the Company determines in its sole discretion that you have taken
Adverse Actions against the Company or any Subsidiary at any time during the
Restricted Period, in addition to other legal remedies that may be available,
(i) the Company will be entitled to an immediate injunction from a court of
competent jurisdiction to end such Adverse Action, without further proof of
damage, (ii) the Committee will have the authority in its sole discretion to
terminate immediately all of your rights under the Plan and this Agreement
without notice of any kind, and (iii) the Committee will have the authority in
its sole discretion to rescind the payment of any RSU Shares within six months
prior to the date you first commence any such Adverse Actions and require you to
disgorge any profits (however defined by the Committee) you realized with
respect to any RSU Shares. Such disgorged profits paid to the Company must be
made in cash (including check, bank draft or money order) or, with the
Committee’s consent, shares of Common Stock with a Fair Market Value on the date
of payment equal to the amount of such payment. The Company will be entitled to
withhold and deduct from your future wages (or from other amounts that may be
due and owing to you from the Company or a Subsidiary) or make other
arrangements for the collection of all amounts necessary to satisfy such payment
obligation. At its sole option the Company may, by written notice to you at any
time within the Restricted Period, waive or limit the time and/or geographic
area in which you cannot engage in competitive activity.

For purposes of this Agreement, an “Adverse Action” will mean any of the
following: (i) engaging directly or indirectly, alone or as a partner, officer,
director, shareholder or employee of any other firm or entity, in any commercial
activity in competition with any part of the Company’s business as conducted as
of the date of your cessation of employment with the Company or any Subsidiary,
or with any part of the Company’s contemplated business with respect to which
you have “confidential information” (as such term is defined in the confidential
information agreement entered into by and between you and the Company);
(ii) initiating or actively participating in any other employer’s recruitment or
hiring of the Company’s employees, or (iii) making disparaging statements, in
any form, about the Company, its officers, directors, agents, employees,
products or services that you know, or have reason to believe, are false or
misleading. For purposes of clause (i), “shareholder” does not include
beneficial ownership of less than 5% of the combined voting power of all issued
and outstanding voting securities of a publicly held corporation whose stock is
traded on a major stock exchange. The Restricted Period will be further extended
by any period of time during which you are in violation of clause (i). The
“Company’s business” includes business conducted by the Company or any
Subsidiary, or any partnership or joint venture in which the Company directly or
indirectly has ownership of at least one third of the voting equity. Competitors
of the Company currently include but are not limited to comScore, Inc., GfK AG,
The Nielsen Company B.V., Rentrak Corporation, and WPP PLC.

 

- 10 -



--------------------------------------------------------------------------------

Should any provision of this Exhibit B be held invalid or illegal, such
illegality shall not invalidate the whole of this Exhibit B, but, rather, the
Agreement shall be construed as if it did not contain the illegal part or
narrowed to permit its enforcement, and the rights and obligations of the
parties shall be construed and enforced accordingly. In furtherance of and not
in limitation of the foregoing, you expressly agree that should the duration of
or business activities covered by, any provision of this Agreement be in excess
of that which is valid or enforceable under applicable law, then such provision
shall be construed to cover only that duration, extent or activities that may
validly or enforceably be covered. You acknowledge the uncertainty of the law in
this respect and expressly stipulate that this Agreement shall be construed in a
manner that renders its provisions valid and enforceable to the maximum extent
(not exceeding its express terms) possible under applicable law. This Exhibit B
does not replace and is in addition to any other agreements the Optionee may
have with the Company or any of its Subsidiaries on the matters addressed
herein.

 

- 11 -